244 Ga. 444 (1979)
260 S.E.2d 482
CIPOLLA et al.
v.
FEDERAL DEPOSIT INSURANCE CORPORATION et al.
35064.
Supreme Court of Georgia.
Argued July 11, 1979.
Decided October 2, 1979.
Rehearing Denied October 16, 1979.
*445 Saul, Blount & Martin, Percey J. Blount, Wyck A. Knox, Jr., David M. Zacks, Alston, Miller & Gaines, Ben F. Johnson, III, Steven M. Collins, for appellants.
Hull, Towill, Norman, Barrett & Johnson, David E. Hudson, Powell, Goldstein, Frazer & Murphy, John T. Marshall, David G. Ross, Arthur K. Bolton, Attorney General, James C. Pratt, Assistant Attorney General, for appellees.
BOWLES, Justice.
Appellants are shareholders and former directors of the First Augusta Bank & Trust Company, hereinafter the bank, which was closed by the Georgia Department of Banking & Finance on May 20, 1977, because the bank was insolvent. Appellees are the Federal Deposit Insurance Corporation, hereinafter FDIC, and the Department of Banking & Finance. FDIC was appointed receiver of the bank when it was closed. Fifteen months later, after they were sued in federal court by the FDIC, the appellants filed a motion to intervene and a motion to set aside the judgment in the original receivership proceeding. Both motions were denied by the superior court and appellants appeal.
We affirm.
The superior court found, inter alia, that appellants' motion to intervene was not timely filed. Whether an intervention is timely is a matter within the sound discretion of the court and that decision will not be controlled absent an abuse of discretion. State of Ga. v. Bruce, 231 Ga. 783 (204 SE2d 106) (1974). Appellants seek to intervene fifteen months after the judgment they wish to set aside was rendered and after all depositors and creditors of the defunct bank have been paid. Under these circumstances, we find no abuse of discretion.
Appellants, not being parties to the receivership proceeding, have no standing to file motions in that proceeding.
Judgment affirmed. All the Justices concur.